347 Ill. App. 178 (1952)
106 N.E.2d 156
Libby Zisook, Widow of Jack Zisook, Deceased, Plaintiff-Appellee,
v.
Industrial Commission and Dora Zisook, Trading as Banner Decorating Company, Defendants-Appellants.
Gen. No. 45,602.
Illinois Appellate Court.
Opinion filed May 5, 1952.
Released for publication June 9, 1952.
Angerstein & Angerstein, and Charles T. Shanner, for appellants.
Karlin & Karlin, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BURKE.
Orders reversed.
Not to be published in full.